Per Curiam.

In view of the constitutional provision that no person “ shall * * * be compelled in any criminal case to be a witness against himself ” (N. Y. Const., art. I, § 6), defendant Breslin was free to refuse to answer questions put to him when he appeared before the grand jury, on the ground that his answers might tend to incriminate him, unless, in return for the *297required testimony, he was granted an “ immunity * * * so broad that the risk of prosecution [was] ended altogether (Matter of Doyle, 257 N. Y. 244, 250-251.) Such was the situation here; the provisions of the applicable statutes, prior to their amendment in 1953 (Penal Law, §§ 381, 584, 996), as well as today (L. 1953, ch. 891), cloaked defendant with an immunity as broad as the privilege guaranteed by the Constitution. In other words, a witness compelled to testify before a grand jury inquiring into the commission of crimes of bribery, conspiracy or gambling obtained a full and complete immunity from prosecution in this state for any crime disclosed or revealed by his testimony. (See, e.g., Matter of Doyle, 257 N. Y. 244, supra; Matter of Rouss, 221 N. Y. 81; Matter of Grand Jury of Co. of Kings [Nicastro-Chadeayne], 279 App. Div. 915, affd. 303 N. Y. 983; People v. Florentine, 276 App. Div. 730; People ex rel. Coyle v. Truesdell, 259 App. Div. 282; People v. Reiss, 255 App. Div. 509, affd. 280 N. Y. 539; People v. Cahill, 126 App. Div. 391, affd. 193 N. Y. 232.) It follows, therefore, that defendant was not entitled to remain silent, even if, as he urges, he believed himself one of the targets of the investigation rather than a mere witness. His refusal to answer the questions posed, after the court advised him that he had immunity and directed him to answer, constituted basis for the contempt of court conviction.
The judgment should be affirmed.
Lewis, Ch. J., Conway, Desmond, Dye, Fuld, Froessel and Van Voorhis, JJ., concur.
Judgment affirmed.